 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made as of April
11, 2013 by and between BURTON 6, LLC, a Tennessee limited liability company
("Landlord"), and AMSURG CORP., a Tennessee corporation ("Tenant").

 

RECITALS

 

A. Landlord and Tenant entered into that certain Lease Agreement dated December
27, 2012, as amended by that certain First Amendment to Lease Agreement dated as
of February 15, 2013 (collectively, the "Lease"), pursuant to which Landlord
leased to Tenant that certain Building to be constructed by Landlord located on
Burton Hills Boulevard, Nashville, Tennessee, and to contain 109,751 rentable
square feet (the "Premises").

 

B. Landlord and Tenant wish to amend the Lease as described herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

 

1. SITE PLAN. Exhibit B attached to the Lease is hereby deleted and replaced
with Exhibit B attached hereto.

 

2. MISCELLANEOUS. Capitalized terms used but not otherwise defined herein shall
have the same meaning ascribed to them in the Lease. This Amendment shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors. This Amendment shall be governed by and construed in
accordance with the laws of the state in which the Premises is located. In the
event of conflict or inconsistency between the provisions of this Amendment and
any provisions of the Lease, the provisions of this Amendment shall govern.
Except as set forth in this Amendment, all of the terms and conditions of the
Lease shall continue in full force and effect throughout the term of the Lease.

 

 

 

[Signatures on following page]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

 

 

 

LANDLORD:

 

 

 

 

 

BURTON 6, LLC,

 

 

a Tennessee limited liability company

 

 

 

 

By:

/s/ John W. Eakin                    

 

Name:

John W. Eakin                         

 

Title:

Manager                                  

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

AMSURG CORP.,

 

 

a Tennessee corporation

 

 

 

 

By:

/s/ Christopher R. Kelly           

 

Name:

Christopher R. Kelly                

 

Title:

Vice President                         

 

 

 

 

 

--------------------------------------------------------------------------------

 